   1   Michael R. King #005903
       Jefferson R. Hayden #026264
   2   GAMMAGE & BURNHAM P.L.C.
           TWO NORTH CENTRAL AVENUE
   3               15TH FLOOR
               PHOENIX, AZ 85004
   4        TELEPHONE (602) 256-0566
                FAX (602) 256-4475
   5      EMAIL: KBLAKLEY@GBLAW.COM
       Attorneys for Nutrien Ag Solutions, Inc.,
   6   fka Crop Production Services, Inc.
   7                           UNITED STATES BANKRUPTCY COURT

   8                                    DISTRICT OF ARIZONA

   9                                                 No. 4:09-bk-33960-BMW
                                                           4:09-bk-33962-BMW
  10   In re:
                                                           4:09-bk-33963-BMW
  11   STEELMAN ENTERPRISES, LLC;                    (Jointly Administered)
       S&S FARMS PARTNERSHIP; and
  12   CUSTOM TILLAGE & SPRAY, LLC
                                                     Chapter 12
  13
                       Debtors.                      NOTICE OF SUBSTITUTION OF
  14                                                 COUNSEL FOR NUTRIEN AG
  15                                                 SOLUTIONS, INC., FORMERLY
                                                     KNOWN AS CROP PRODUCTION
  16                                                 SERVICES
  17
  18
                Nutrien Ag Solutions, Inc., formerly known as Crop Production Services
  19
       (“Nutrien”), gives notice that Michael R. King and Jefferson R. Hayden of Gammage &
  20
       Burnham, PLC are substituted as its counsel of record in place of Kevin J. Blakley
  21
                The reason for the substitution is that Mr. Blakley is retiring and is thus leaving
  22
       Gammage & Burnham. Nutrien is aware of and consents to the substitution for its
  23
       counsel.
  24
                All future service on and communications to Nutrien should be directed as
  25
       follows:
  26




       6616.8.1512427.1
Case 4:09-bk-33960-BMW         Doc 111 Filed 08/28/19 Entered 08/28/19 16:58:17               8/13/2019
                                                                                           Desc
                                Main Document    Page 1 of 2
   1                Michael R. King
                    Jefferson R. Hayden
   2                GAMMAGE & BURNHAM, PLC
                    Two North Central Ave., 15th Floor
   3                Phoenix, Arizona 85004
                    602-256-0566
   4                MKing@gblaw.com
                    JHayden@gblaw.com
   5
                                   DATED this 28th day of August 2019.
   6
   7                                           GAMMAGE & BURNHAM, P.L.C.
   8
                                               By /s/Michael R. King
   9                                               Michael R. King
  10                                            Attorneys for Nutrien Ag Solutions, Inc.,
                                                fka Crop Production Services, Inc.
  11   E-Filed and copies mailed/e-mailed
  12   on August 28, 2019 as follows:

  13   David M. Reaves
  14   Chapter 12 Trustee
       trustee@reaves-law.com
  15
  16   Steelman Enterpises, LLC
       P. O. Box 11006
  17   Casa Grande, AZ 85130
  18
       Jason Chandler Farrington
  19   Farrington Hardy P.C.
  20   4425 E. Agave Road
       Suite 106
  21   Phoenix, AZ 85044
  22
  23   By /s/Elizabeth Guerrero
  24
  25
  26




                                                  2
       6616.8.1512427.1
Case 4:09-bk-33960-BMW     Doc 111 Filed 08/28/19 Entered 08/28/19 16:58:17             8/13/2019
                                                                                     Desc
                            Main Document    Page 2 of 2
